Citation Nr: 9900369	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-16 376	)	DATE
	)
	)                                 

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1946 
to November 1964.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a rating decision of 
May 1995 of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
appellants claim for entitlement to service connection for 
the cause of her husbands death.

At the time of the veterans death in May 1995, he was in 
receipt of VA benefits for a psychiatric condition and for 
gum disease.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant avers that her husbands nonservice-connected 
heart condition was caused by his mental disorder.  Because 
the veteran died as a result of cardiac arrest, and this was 
due to the heart condition supposedly caused by the service-
connected mental disorder, she believes that she should be 
awarded VA benefits.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
presented a well-grounded claim for entitlement to service 
connection for the cause of the veterans death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran died in May 1995, at the age of sixty-seven.  
Per the certificate of death, the cause of death was listed 
as asystole due to or as a consequence of cardiac arrest due 
to or as a consequence of coronary artery disease.     

3.  There is no medical evidence of record establishing a 
nexus between the veterans death, his military service, and 
his service-connected disabilities and diseases.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veterans death is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (1998); Edenfield v. Brown, 
8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veterans widow, contends that her 
husbands death was somehow due to either his military 
service or his service-connected disabilities.  Despite her 
contentions, the RO has denied her request for service 
connection for the cause of her husbands death and she has 
appealed to the Board for review.

The surviving spouse of a veteran who has died from a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1998).  The death 
of the veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  
Additionally, the appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities . . . contributed 
substantially or materially to cause death; that [they] 
combined to cause death; that [they] aided or lent assistance 
to the production of death.  See 38 C.F.R. § 3.312(c)(1) 
(1998).  However, service-connected disabilities of a . . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (1998).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1998).

The threshold question to be answered at the outset is 
whether the claim is well-grounded.  A well-grounded claim is 
one that is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded.  The evidence must 
justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Where such evidence is not submitted, the claim 
is not well-grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) .  If a particular claim is not well-grounded, 
then the appeal fails and there is no further duty to assist 
in developing facts pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
In this case, the evidentiary assertions with regard to the 
appellants claim of entitlement to service connection for 
the cause of the veterans death are inherently incredible 
when viewed in the context of the total record.

The veteran passed away on May [redacted], 1995, at the age 
of sixty-seven.  See Certificate of Death (Florida).  The 
immediate cause of death was listed as asystole.  The 
underlying causes of death were listed as cardiac arrest 
due to or as a consequence of coronary artery disease.  
An autopsy was not performed.  The veteran was 
service-connected for a depressive reaction and for 
pyorrhea.  He was nonservice-connected for bilateral 
hearing loss, cirrhosis of the liver, alcoholism, 
diabetes mellitus with cardiovascular development, an 
amputation of the right lower extremity (below the knee), 
hypertensive vascular disease, arterial hypertension, 
and bilateral tinnitus.  

The appellant avers that as a result of her husbands 
psychiatric condition, he had a a higher mortality rate from 
his cardiovascular disease.  See VA Form 9, Appeal to Board 
of Veterans Appeals, June 5, 1996.  In support her claim, 
the appellant has provided medical evidence concerning the 
treatment of her husbands psychiatric condition.  
Specifically, she claims that a letter written by Dr. B. 
Pascual supports her contentions.  The letter from Dr. 
Pascual, written in May 1996, stated:

During my residency training in 
psychiatry, I had the opportunity to 
treat Mr. M. . . . Although I do not have 
the records available for review, I 
recall that his diagnosis was that of 
Panic Disorder, and he was prescribed 
Xanax in conjunction with his 
psychotherapy. . . .

My reason for writing to you, is to try 
to clarify the association between his 
psychiatric condition and other disorders 
claimed by Mr. M. to be service-
connected, namely, the Alcoholism and 
Cirrhosis of the liver.

In the letter, Dr. Pascual did not associate the veterans 
psychiatric condition with his nonservice-connected heart 
condition and he did not attribute the veterans death to his 
mental disability.  Dr. Pascual also forwarded to the 
appellant a medical journal article on possible 
cardiovascular symptoms associated with a panic disorder.  
The article was general in nature.  It did not address the 
veterans specific condition.  It did not contend that all 
people who have a panic disorder will suffer from a heart 
condition.  It merely suggested that someone who has a panic 
disorder might be more susceptible to cardiovascular disease 
and had a higher-than-expected mortality rate.

The Board finds it difficult to imagine more equivocal or 
confusing statements.  The Court made it clear in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) and Gabbard v. Derwinski, 
No. 90-1463, (U.S. Vet. App. Sept. 21, 1992), that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder may or may not exist 
or may or may not be related, is too speculative to 
establish the presence of the disorder claimed or that there 
is a relationship between two dissimilar conditions.  The 
Board finds that the information provided by Dr. Pascual as 
not persuasive and insufficient to well-ground the 
appellants claim.  

To file a well-grounded claim, the appellant must submit 
supporting evidence that justifies the belief that the 
veterans death was etiologically related to or caused by 
military service.  During the veterans lifetime, he was not 
granted VA benefits for a heart condition.  Medical records 
proving, or even suggesting, that her husband had a service-
related disability that led to his death have not been 
provided.  The appellant has only offered her lay opinion 
concerning her husbands medical condition and his subsequent 
death.  Undoubtedly, she is sincere in her belief that the 
medical conditions which caused the veterans death were 
related to his honorable military service or his service-
connected gum disease or mental disorder, but she is not 
qualified to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Mere contentions of the 
appellant, no matter how well-meaning, without supporting 
medical evidence that etiologically relates the veterans 
death with a disorder or condition found or treated in 
service, or the veterans service in general, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  In short, the appellants 
claim for entitlement to service connection for the cause of 
the veterans death is not well-grounded and the claim is 
denied.


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



  In Tirpak, the Court, held that the appellant in that case had not presented a well-grounded claim as a matter 
of law.  The Court pointed out that . . . unlike civil actions, the Department of Veterans Affairs (previously 
the Veterans Administration) (VA) benefits system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.
- 2 -
